IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. AP-76,582



                    EX PARTE BOBBY RAY McKEE, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 09-09-08532-CR(1) IN THE 359TH DISTRICT COURT
                     FROM MONTGOMERY COUNTY



      Per curiam.


                                     OPINION


      This is an application for a writ of habeas corpus under article 11.07 of the Texas

Code of Criminal Procedure. Pursuant to an agreement, applicant pled guilty to felony

driving while intoxicated and was sentenced to five years’ imprisonment. See TEX. P ENAL

C ODE §§ 49.04, 49.09. Applicant now contends, inter alia, that his plea was involuntary.

He alleges that defense counsel misinformed him regarding whether a deadly weapon finding
                                                                                   McKEE - 2


would be part of the judgment under the plea agreement, that he was unaware that it would

be part of the judgment, and that he would not have pled guilty if he had known that the

judgment would contain such a finding. In an affidavit, defense counsel explained that he

was under the impression that the deadly weapon finding would be dropped, and, as a

consequence, he did not read over the plea papers. Finding counsel’s affidavit to be credible,

the trial court has recommended that relief be granted. We conclude that the trial court’s

findings are supported by the record, and we hold that applicant’s plea was involuntary, due

to ineffective assistance of counsel.

       Relief is granted. Applicant is remanded to the custody of the Sheriff of Montgomery

County, Texas, to answer to charges contained in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.


Delivered: June 22, 2011
Do Not Publish